Citation Nr: 0119977	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  97-27 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran's DD Form 214 indicates that he was born in May 
1950 and had active service from March 1959 to May 1969.  
This is obviously a typographical error, as the veteran 
clearly did not enter service at the age of 9.  The DD Form 
214 also shows that the veteran served for 2 months and 
twelve days.  Additionally, the veteran was accorded a 
hearing before a hearing officer at the RO in December 1997, 
and a transcript of the hearing is contained in the claims 
folder.  At the hearing, the veteran confirmed that he served 
for 2 months and 12 days, from March 1969 to May 1969.  
Accordingly, the Board concludes that the veteran had active 
military service from March 1969 to May 1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision in 
which the New York, New York, RO denied service connection 
for schizophrenia.  The claims folder was subsequently 
transferred to the Buffalo, New York RO.  The veteran's claim 
was denied by the Board in an August 2000 decision.  
Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  The General Counsel 
for VA filed an unopposed motion for remand in December 2000 
based on a change in the law after the passage of the 
Veterans Claims Assistance Act of 2000.

This case is now before the Board pursuant to a January 2001 
Order of the Court that vacated the August 2000 Board 
decision, and remanded the issue to the Board for compliance 
with the Veterans Claims Assistance Act of 2000.


REMAND

By Order of January 2, 2001, the Court remanded the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, to the Board for action 
consistent with the Veterans Claims Assistance Act of 2000.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law defines 
VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may also be granted for a 
psychosis if manifest to a degree of 10 percent or more 
within the first post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

The veteran's service medical records include a report of a 
pre-induction examination in October 1968.  The veteran gave 
a history of head injury, and it was noted that he had 
sustained a concussion at age 10, with no sequelae.  
Psychiatric evaluation was normal.  On separation examination 
in May 1969, the examining physician reported that 
psychiatric evaluation was abnormal, but no specific 
psychiatric diagnosis was made.  Instead, reference was made 
to a naval aptitude board report, which noted that the 
veteran had failed to demonstrate satisfactory progress in 
military training after approximately six weeks of training.  
A brigade aptitude board concluded that the veteran should be 
accorded a general discharge from naval service by reason of 
unsuitability.  The brigade aptitude board determined that 
the veteran's processing and reasoning ability were below 
average, and while he had been found on enlistment to be 
physically and mentally qualified for naval service, he had 
failed to achieve satisfactory progress and performance.

The veteran submitted a statement in February 1997, 
contending, in effect, that he developed a psychiatric 
disorder during recruit training in service.

On VA psychiatric examination in May 1997 at the Albany, New 
York VA Medical Center (VAMC), the veteran reported a history 
of hearing voices when he was in recruit training in service.  
He indicated that this resulted in his discharge from 
service.  On clinical evaluation, he was described as a 
hyper-agitated, hyper-alert individual who was responding to 
inner voices.  The veteran explained that he was an inpatient 
at the Albany, New York VAMC, and that he had been admitted 
to the hospital after he began to hear voices while riding a 
bus.  He indicated that he was unable to work, and that he 
was currently receiving disability benefits from the Social 
Security Administration.  The assessment was a long history 
of chronic, undifferentiated schizophrenia.

A letter dated in July 1997 from Barbara-Sue Galkowski, of 
the Otsego County (New York) Mental Health Clinic was added 
to the claims folder in July 1997.  Ms. Galkowski indicated 
that the veteran had been a client of the clinic since August 
1996, and that chronic undifferentiated schizophrenia had 
been diagnosed.

A letter dated in April 1997 from the Social Security 
Administration was associated with the claims folder in 
December 1997.  The letter confirmed that the veteran began 
receiving disability benefits due to unspecified "psychotic 
disorders" effective in January 1985.  The Board notes that 
the RO requested information from the Social Security 
Administration.  However, the medical records underlying the 
award of disability benefits have not been obtained for 
association with the claims folder.  The Court has held that 
in such instances, and with regard to the issue before the 
Board on appeal, the medical records underlying the award of 
Social Security Disability benefits must be obtained and 
reviewed by VA.  Massors v. Derwinski, 2 Vet.App. 181 (1992); 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

In March 1998, records of VA medical treatment of the veteran 
were added to the claims folder.  The records included an 
October 1996 VA hospital discharge summary, with a discharge 
diagnosis of paranoid type schizophrenia.

In May 1998, records of treatment of the veteran at the St. 
Lawrence Hospital Psychiatric Center (St. Lawrence Hospital), 
dating from August 1993 to September 1993, were associated 
with the claims folder.  A September 1993 medical note 
indicated that the veteran had a history of several suicide 
attempts while in jail, and a history of harassment of a 
family in Jefferson County, New York.  The discharge 
diagnosis was residual type schizophrenia.

Additional records from St. Lawrence, dating from March 1989 
to July 1993, were submitted in May 1998.  A July 1993 
discharge summary indicated that the veteran had initially 
come under criminal supervision in 1979 due to considerable 
involvement with a family in the Watertown, New York area, 
against whom he had reportedly been engaged in a series of 
harassing activities.  He had a long history of legal 
problems.  He was admitted to St. Lawrence in March 1982.  
Diagnoses at discharge included chronic, paranoid type 
schizophrenia.

In June 1998, a hospital discharge summary from the Samaritan 
Medical Center in Watertown, New York, was added to the 
claims folder.  The discharge summary shows that the veteran 
was an inpatient at Samaritan Medical Center in March 1996, 
and the discharge diagnoses included paranoid type 
schizophrenia.

Extensive records of VA medical treatment of the veteran at 
Syracuse, New York VAMC and Canandaigua, New York VAMC were 
associated with the claims folder in September 1998.  The VA 
medical records are dated from September 1994 to January 
1998, and reflect extensive medical treatment of the veteran 
for schizophrenia, including multiple hospitalizations.

Records of private medical treatment of the veteran were 
received in October 1998.  The records reflect medical 
treatment of the veteran from 1979 at the Mid-Hudson 
Psychiatric Center near Miltown, New York, and treatment in 
the 1980's at St. Lawrence, and at the Northern Virginia 
Mental Health Institute (NVMHI).  A June 1985 report by a 
social worker at the NVMHI described an interview with the 
veteran's sister and brother-in-law.  The veteran reportedly 
was in a fight with another child when he was 7 or 8 years 
old.  He was rendered unconscious as a result of the 
altercation, and was reportedly in a coma for several hours.  
The veteran's sister indicated that she could not recall the 
veteran having any special problems until the 1970's.  He 
underwent back surgery in 1973.  After his discharge from 
hospitalization, he was befriended by a couple who invited 
the veteran to live with them.  Eventually, difficulties 
developed between the veteran and the couple, and the veteran 
was expelled from the couple's home.  He thereafter allegedly 
began making harassing phone calls to the couple and 
activating false fire alarms.  He faced criminal charges for 
the foregoing activities, and was jailed.  A June 1985 
medical evaluation of the veteran by a physician at the NVMHI 
included a diagnosis of chronic brain syndrome.  A June 1986 
disability evaluation of the veteran by Lewis M.K. Long, 
Ph.D., on behalf of SSA, included a primary diagnosis of 
schizophrenic disorder, with an onset of December 1977.  

At a hearing in December 1997, before a hearing officer at 
the RO, the veteran testified that he did not have 
psychiatric treatment after his discharge from service until 
1976, when he was hospitalized following an overdose as part 
of a suicide attempt.  The veteran stated that during 
service, he became nervous and began hearing voices.  After 
service, he was employed in a variety of jobs.  Some of the 
jobs entailed undergoing medical examinations, but he was not 
questioned about any psychiatric problems.  He reported that 
he had received medical treatment at a VAMC in Wisconsin.

In March 2000, records of VA medical treatment of the veteran 
at the Madison, Wisconsin VAMC were added to the claims 
folder.  These records include an August 1992 hospital 
discharge summary which showed that the veteran was 
hospitalized with a diagnosis of chronic, undifferentiated 
schizophrenia.

As the record is currently developed, there are numerous 
diagnoses of a psychosis.  There is no evidence that the 
veteran had a psychosis within one year of his discharge from 
service and no physician has indicated that such was the 
case.  However, inasmuch as the records underlying the award 
of disability benefits from the Social Security 
Administration have not been associated with the claims 
folder, and with consideration of the additional notice 
requirements contained in the Veterans Claims Assistance Act 
of 2000, the Board finds it appropriate for the veteran to 
undergo further VA examination.

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to having the veteran undergo any VA examination, 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include any 
medical records from any VA facilities.  In particular, the 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
psychiatric treatment since January 1998, 
the date of the most recent VA 
hospitalization documented in the claims 
folder.  Based on his response, and with 
appropriate authorizations, the RO should 
obtain a complete copy of all treatment 
records referable to treatment of 
psychiatric pathology from the identified 
health care provider(s), both VA and 
private, and associate them with the 
claims folder.  Even if the veteran does 
not respond to the foregoing inquiry, the 
RO should obtain all VA treatment records 
of the veteran which are not currently in 
the file and add them to the file.

2.  The RO must obtain a complete copy of 
the veteran's file with the Social 
Security Administration, including a copy 
of the decision awarding disability 
benefits and a copy of all medical 
records associated with the veteran's 
application which supported the award of 
such disability benefits.

3.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the onset and 
etiology of any acquired psychiatric 
disorder, to include schizophrenia.  The 
examination report should reflect review 
of the entire claims folder, including a 
copy of this REMAND, which must be made 
available to the examiner prior to 
examination.  All clinical findings 
should be reported in detail.  At the 
conclusion of the examination, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that an acquired psychiatric disorder 
developed during service or is otherwise 
related to service.  If a psychosis is 
diagnosed, the examiner should also 
express an opinion as to whether it is at 
least as likely as not that such 
psychosis was manifest in the first post-
service year.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include 
schizophrenia, on the merits, in light of 
all applicable evidence of record and all 
pertinent legal authority, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.

5.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond within the applicable time frame 
before the case is returned to the Board 
for further review.

The purpose of this REMAND is to comply with the Order of the 
Court in this case and recently enacted legislation.  The 
veteran need take no action until otherwise notified, but he 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


